                 Case 2:19-cv-01519-RAJ Document 26 Filed 08/16/21 Page 1 of 6




1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10   UNIFYCLOUD LLC,
11                  Plaintiff,
                                                       Case No. 2:19-cv-01519-RAJ
12          v.
                                                       ORDER DENYING MOTION
13   SPORTS 1 MARKETING CORP.,                         FOR DEFAULT JUDGMENT
14                  Defendant.
15
                                      I.   INTRODUCTION
16
            This matter comes before the Court on Plaintiff’s Motion to Enter Default
17
     Judgment. Dkt. # 22. For the reasons below, the Court DENIES the motion without
18
     prejudice.
19
                                      II. BACKGROUND
20
            Plaintiff UnifyCloud LLC (“Unify”) provides technology and consulting services,
21
     such as “cloud storage and computing, cyber security, compliance, cost management,
22
     customizing software, [and] programming.” Dkt. # 1 ¶ 9. Defendant Sports 1 Marketing
23
     Corp. (“Sports 1”) is a marketing and business consulting company. Id. Unify and
24
     Sports 1 entered several agreements. Dkt. ## 1-1, 1-2. In short, they agreed that Unify
25
     would create a mobile application for Sports 1 and, later, that Unify would improve the
26
     application by adding features to it. Dkt. # 23. Unify alleges that it performed its
27
28   ORDER – 1
              Case 2:19-cv-01519-RAJ Document 26 Filed 08/16/21 Page 2 of 6




1    obligations under the contracts, yet Sports 1 failed to pay, breaching the agreements.
2    Dkt. # 1 ¶¶ 9, 18-19.
3           On September 23, 2019, Unify sued Sports 1 in this Court for breach of contract,
4    among other things. Dkt. # 1. Unify served Sports 1, Dkt. ## 9, 10, and Sports 1 failed
5    to appear. More than half a year later, Unify moved for default. Dkt. # 17. On June 30,
6    2020, the Clerk entered default. Dkt. # 20.
7           Now, Unify moves for default judgment. Dkt. # 22. The matter is ripe and
8    pending before the Court.
9                                   III. LEGAL STANDARD
10          Under Federal Rule of Civil Procedure 55(b)(2), a court may enter default
11   judgment against a party when the clerk, under Rule 55(a), has previously entered default
12   against that party. Fed. R. Civ. P. 55. “The district court’s decision whether to enter a
13   default judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th
14   Cir. 1980); see also Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th
15   Cir. 1988).
16          For default judgment, a court presumes all well-pleaded factual allegations are
17   true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915,
18   917-18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d 899, 906 (9th
19   Cir. 2002). If the plaintiff cannot prove that the sum it seeks is “a liquidated sum or
20   capable of mathematical calculation,” then the court must hold a hearing or otherwise
21   ensure that the damage award is appropriate, reasonable, and demonstrated by evidence.
22   Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981); see also Getty Images (US), Inc.
23   v. Virtual Clinics, No. 2:13-cv-00626-JLR, 2014 WL 358412, at *2 (W.D. Wash. Jan. 31,
24   2014). In determining damages, a court can rely on declarations submitted by a plaintiff.
25   Dr. JKL Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d 1046 (N.D. Cal. 2010).
26          “Factors which may be considered by courts in exercising discretion as to the
27   entry of a default judgment include: (1) the possibility of prejudice to the plaintiff, (2) the
28   ORDER – 2
              Case 2:19-cv-01519-RAJ Document 26 Filed 08/16/21 Page 3 of 6




1    merits of plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum of
2    money at stake in the action; (5) the possibility of a dispute concerning material facts; (6)
3    whether the default was due to excusable neglect, and (7) the strong policy underlying the
4    Federal Rules of Civil Procedure favoring decisions on the merits.” Eitel v. McCool, 782
5    F.2d 1470, 1471-72 (9th Cir. 1986).
6                                       IV. DISCUSSION
7           The Court begins its analysis with the Eitel factors and then turns to Unify’s
8    requested judgment.
9           A.     Possibility of Prejudice to Plaintiff
10          This factor favors default judgment because if Unify’s motion is not granted, it
11   “will likely be without other recourse for recovery.” PepsiCo, Inc. v. California Sec.
12   Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002).
13          B.     Merits of Plaintiff’s Substantive Claim and Sufficiency of the
14                 Complaint

15          These two factors are often analyzed together. Curtis v. Illumination Arts, Inc., 33
16   F. Supp. 3d 1200, 1211 (W.D. Wash. 2014). A court must determine if the allegations in
17   the complaint are sufficient to state a claim that supports the relief sought. Danning v.
18   Lavine, 572 F.2d 1386, 1388 (9th Cir.1978).
19          The Court finds that these factors favor default judgment. In its complaint, Unify
20   alleges that it entered several agreements with Sports 1, both written and oral. Dkt. # 1
21   ¶¶ 9, 18-19. It attaches the written agreements. Dkt. ## 1-1, 1-2. Unify alleges that it
22   performed its obligations under those agreements, yet Sports 1 did not pay, resulting in its
23   breach. Dkt. # 1 ¶¶ 9, 18-19. Additionally, Unify submits a declaration explaining that
24   under those agreements Unify agreed to make custom-made software for Sports 1,
25   specifically a “mobile application that would allow customers of Sports 1 to get various
26   prizes, gifts, rebates, coupons in exchange for providing personal contact information that
27   would allow various recognized companies to contact the customers to offer various
28   ORDER – 3
              Case 2:19-cv-01519-RAJ Document 26 Filed 08/16/21 Page 4 of 6




1    additional merchandise, relating to sports teams and related paraphernalia.” Dkt. # 23
2    ¶ 3. According to the declaration, Unify completed the application and tendered it to
3    Sports 1, but Sports 1 only paid part of the contract price. Id. ¶ 4. Moreover, Sports 1
4    asked Unify to add more features to the application that were not reflected in the original
5    contracts. Id. ¶ 7. Unify indeed added those features, incurred costs, and was left unpaid
6    by Sports 1. Id. ¶¶ 7-10.
7           Taking Unify’s factual allegations from its complaint as true, together with its
8    declaration, the Court concludes that the second and third factors favor default judgment.
9    Unify’s factual allegations and evidence support its breach of contract claims. St. John
10   Med. Ctr. v. State ex rel. Dep’t of Soc. & Health Servs., 38 P.3d 383, 390 (Wash. Ct.
11   App. 2002).
12          C.     Sum of Money at Stake
13          The amount at stake here, $215,324, is substantial, so this factor would normally
14   weigh against default judgment. Dkt. # 22 at 5. But, put in context, this amount reflects
15   the costs of designing, programming, and improving custom-made software—requiring
16   more than 1,000 hours of labor from “third-party specialized vendors” and computer
17   engineers. Dkt. # 23 ¶¶ 3, 7, 10. Given that, this factor is neutral.
18          D.     The Remaining Eitel Factors
19          The rest of the factors favor default judgment. On the fifth factor, the possibility
20   of a dispute over a material fact is unlikely. Unify’s factual allegations must be taken as
21   true, and the Court has no reason to suspect that a factual dispute exists. On the sixth
22   factor, Sports 1’s neglect is inexcusable—it was served nearly two years ago, Dkt. # 9,
23   and it has been in default for more than a year, Dkt. # 20. Yet Sports 1 has still not
24   appeared. Finally, on the seventh factor, “[a]lthough this factor almost always disfavors
25   the entry of default judgment, it is not dispositive.” Curtis, 33 F. Supp. 3d 1200 at 1213
26   (internal quotation marks omitted). Given Sports 1’s inexcusable failure to appear, a
27   decision on the merits is impossible, so the seventh factor favors default judgment.
28   ORDER – 4
              Case 2:19-cv-01519-RAJ Document 26 Filed 08/16/21 Page 5 of 6




1           On balance, the Court finds that the Eitel factors favor Unify.
2           E.     Requested Judgment
3           “A plaintiff must . . . prove all damages sought in the complaint.” Dr. JKL Ltd. v.
4    HPC IT Educ. Ctr., 749 F. Supp. 2d 1038, 1046 (N.D. Cal. 2010). Further, conclusory
5    declarations are insufficient to demonstrate damages. See Rubicon Glob. Ventures, Inc.
6    v. Chongquing Zongshen Grp. Imp./Exp. Corp., 630 F. App’x 655, 658 (9th Cir. 2015)
7    (“The declarations on which the judgments were entered are wholly conclusory.
8    Accordingly, we vacate the default judgments . . . .”).
9           Unify requests default judgment of $215,324. Dkt. # 22 at 4. That amount, it
10   says, reflects “the combined sum certain for Sports 1 failure to pay the remaining balance
11   of its written contracts with Unify, as well as the sums incurred by Unify to create an
12   application, the additional features and enhancements that Sports 1 insisted on as the
13   initial version of the application was completed.” Id. In support of that amount, it offers
14   the declaration of Unify’s founder. Dkt. # 23. He attests, without supporting
15   documentation, that $215,324 is the correct amount owed and a reasonable sum certain.
16   Id. ¶ 11. He explains that he, or a representative, “can provide additional information, or
17   even testify before this Court, if the Court has any questions or if the Court believes any
18   additional evidence or testimony is necessary to establish Unify’s entitlement.” Id.
19          The Court concludes that Unify’s testimonial evidence is insufficient to calculate a
20   sum certain. As to the amount of damages, the declaration is conclusory and fails to meet
21   Unify’s evidentiary burden. The Court has no basis, other than trust alone, to verify
22   Unify’s calculations and to conclude that $215,324 is, in fact, the amount it is owed under
23   the agreements. Exercising its discretion, the Court DENIES the motion without
24   prejudice to refiling.
25   ///
26   ///
27   ///
28   ORDER – 5
             Case 2:19-cv-01519-RAJ Document 26 Filed 08/16/21 Page 6 of 6




1                                     V. CONCLUSION
           For the reasons stated above, Plaintiff’s Motion to Enter Default Judgment (Dkt. #
2
     22) is DENIED without prejudice to refiling.
3
4
           DATED this 16th day of August, 2021.
5
6
7
                                                    A
                                                    The Honorable Richard A. Jones
8
                                                    United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 6
